Citation Nr: 1434738	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-16 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disability to include depressive disorder. 

2.  Entitlement to service connection for an acquired psychiatric disability to include depressive disorder and anxiety disorder (a psychiatric disability).   

3.  Entitlement to a compensable rating for bilateral apical infiltrates (a respiratory disability). 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	JOHN R. WORMAN, Attorney at Law


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from August 1964 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for post-traumatic stress disorder (PTSD).  On appeal also is a May 2010 rating decision, which continued a noncompensable rating for the service-connected respiratory disability.

The Board notes that the Veteran has claimed service connection for PTSD.  During the course of the appeal, the evidentiary development has resulted in evidence showing diagnoses of major depressive disorder and anxiety disorder.  In considering the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has reframed the issue as a claim for service connection for an acquired psychiatric disability, to include depressive disorder and anxiety disorder.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's claim of service connection for a psychiatric disability was most recently denied by a March 1972 Board decision; the decision is now final.

2.  Evidence received since the March 1972 Board decision with respect to the psychiatric disability is new and material; it is not cumulative and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a psychiatric disability.

3.  The Veteran's psychiatric disability had its onset during active service.

4.  During the entire appeal period, the competent and probative evidence of record demonstrates that the Veteran's service-connected respiratory disability has not been manifested by FVC of 75 to 80 percent predicted and a rating based on FEV-1, FEV-1/FVC, or DLCO (SB) is not warranted.  

5.  The Veteran's respiratory symptoms resulted from the Veteran's history of chronic obstructive pulmonary disease (COPD) and smoking, which are not service-connected and symptoms of the service-connected respiratory disability are minimal.  


CONCLUSIONS OF LAW

1.  The March 1972 Board decision denying the claim for service connection for a psychiatric disability is final.  38 U.S.C.A. § 7103(a) (West 2002), 38 C.F.R. § 20.1100 (2013).

2.  The evidence relevant to the claim for service connection for a psychiatric disability received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

3.  Resolving all reasonable doubt in the Veteran's favor, a psychiatric disability was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  For the rating period on appeal, the criteria for a compensable disability rating for bilateral apical infiltrates have not been met or more nearly approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97, Diagnostic Code 6731 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

In the present case, the Board is reopening and granting the claim for service connection for an acquired psychiatric disability.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required with respect to these two issues.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a December 2009 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements. 

During the rating period on appeal, the Veteran was afforded VA examinations in February 2010, April 2011, November 2011, and August 2012 to address his service-connected respiratory disorder.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2010 examination is inadequate because it did not include Pulmonary Function Test (PFT) results.  The Board finds the April 2011 and November 2011 VA examination reports to be adequate for purposes of rating the respiratory disability on appeal; while PFT results were not included in the April 2011 and November 2011 VA examination reports, the VA examiners provided an adequate rationale for not conducting the PFT.  The Board also finds that the August 2012 VA examination is adequate for purposes of rating the respiratory disability on appeal.  The April 2011, November 2011, and August 2012 VA examinations were performed by medical professionals, were based on a thorough examination of the Veteran, and the August 2012 VA examination reported findings from pulmonary function testing pertinent to the rating criteria. 
 Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr, 21 Vet. App. 303.   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records and the Veteran's statements.  The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 



Reopening of Service Connection for a Psychiatric Disability

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3) (West 2002); 38 C.F.R. 
§ 20.1103 (2013).  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2013).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  

The Veteran was denied service connection for a psychiatric disability by the Board in March 1972 on the basis that the Veteran had a transitory situational reaction during service, which disappeared prior to separation from service and that the Veteran had a personality disorder and not a compensable psychiatric disability.  That decision is final.  38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. § 20.1100 (2013).

Multiple VA treatment records as well as an August 2012 VA examination showed a diagnosis of a depressive disorder.  The Veteran also submitted a February 2013 private medical opinion by a psychiatrist, who diagnosed the Veteran with a depressive disorder and opined that the Veteran's depressive disorder is at least as likely as not substantially related to his military experiences.  The above-referenced VA treatment records, the August 2012 VA examination, the February 2013 private medical record are new to the file, address the grounds of the prior denial, and raise a reasonable possibility of substantiating the claim.  See Shade at 117.  For these reasons, the Board finds that new and material evidence has been received to reopen the claim of service connection for a psychiatric disability.  See 38 C.F.R. § 3.156(a).  The Board will consider service connection for a psychiatric disability on the merits below.

Psychiatric Disability Service Connection Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran contends that service connection is warranted because he is currently diagnosed with a psychiatric disability, that he started having psychiatric problems during service, and that he has continued to have such problems since service.  Specifically, the Veteran claims that during his service in Vietnam, the compound he lived and worked in came under mortar fire and he saw a number of soldiers die.  The Veteran states that he has suffered from psychiatric problems ever since.

With regard to the element of current disability, VA treatment records reflect that the Veteran was diagnosed with a depressive disorder.  See March 2011 VA treatment record.  Moreover, the August 2012 VA examination report shows a diagnosis of a major depressive disorder and anxiety disorder.  Therefore, the Veteran has a current psychiatric disability. 

On the question of whether a psychiatric disability was incurred in service, the Board finds that the Veteran was treated for depression during service.  Service treatment records note that in March 1969, he was treated for depression and was diagnosed with adult situational reaction and psychoneurotic depression.  Service treatment records also show that the Veteran was hospitalized in April 1969 in conjunction with a suicide attempt and was diagnosed with a depressive reaction.  The military exit examination notes that the Veteran had frequent trouble sleeping, nervous trouble, excessive worry, and depression.  As such, the Board finds that the Veteran had a psychiatric disability during service. 

With regard to the relationship of the current psychiatric disability to the in-service incurrence, the evidence is in relative equipoise.  A February 2013 private psychiatric opinion diagnosed the Veteran with a major depressive disorder and opined that the Veteran had a psychiatric breakdown during service, which was untreated.  The private psychiatrist found that the Veteran's symptoms included depressed mood, anxiety, near continuous panic or depression, flattened affect, and impaired judgment.  The psychiatrist noted that the Veteran was exposed to hostile military action when the compound he lived and worked in during service in Vietnam came under mortar fire.  The private psychiatrist then concluded that while the Veteran's family difficulties may have contributed to his current emotional and functional state, the current depressive disorder is at least as likely as not related to his military experiences, with significant impact upon social and occupational functioning.  The Board finds that the February 2013 private psychiatric opinion is highly probative.  

The Veteran underwent two VA examinations, one in November 2010 with an addendum in July 2011, and another in August 2012.  The November 2010 and July 2011 addendum concluded that the Veteran had a personality disorder which manifested during adolescence and that any current depression or anxiety are related to current or recent stressors in the Veteran's life and not related to service.  The Board finds this VA examination of lesser probative value as it did not address the Veteran's treatment for a depressive reaction during service in conjunction with his April 1969 suicide attempt and did not address August 1985 and November 1985 VA treatment records, which indicate that the Veteran had symptoms of depression, which increased between August 1985 and November 1985.  

The August 2012 VA examiner diagnosed the Veteran with a major depressive disorder and anxiety disorder and concluded that such depression and anxiety are less likely as not related to the Veteran's in-service treatment for depression.  The August 2012 VA examiner explained that there was no evidence of psychiatric treatment between 1971 and June 2010, that any in-service treatment for a psychiatric disability was a result of concurrent family problems, that documentation from July 1972 suggests that depression had resolved as of October 1971, and that the Veteran's depression is more likely than not related to current life stressors.  However, this VA examination did not take into account the Veteran's treatment for depression in 1985.  As such, the Board finds the August 2012 VA examination less probative on the nexus element of service connection for a psychiatric disability.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's current psychiatric disability is related to service.

The Board notes that the Veteran has claimed service connection for PTSD.  While the record reflects that the Veteran may have been diagnosed with PTSD, there is no evidence that PTSD was incurred during service or is related to service.  Since the Board is granting service connection for a psychiatric disability, the issue of service connection for PTSD is moot. 

In sum, the Veteran is currently diagnosed with a psychiatric disability, which was incurred during service.  The evidence is in relative equipoise with regard to whether the current psychiatric disability is related to service.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the reasons discussed above and resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for a psychiatric disability to include depressive disorder.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999). 
The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  As the Board will discuss in more detail below, the Board finds that symptoms related to the Veteran's respiratory disorder have not changed in severity over the course of the appeal to warrant a staged rating. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

For the entire rating period on appeal, the Veteran is in receipt of a noncompensable rating for service-connected bilateral apical infiltrates, under Diagnostic Code (DC) 6731-6832.  See 38 C.F.R. § 4.27 (2013) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen).  DC 6731 states that residuals are to be rated, depending on specific findings, as interstitial lung disease, restrictive lung disease, or, when obstructive lung disease is the major residual, as chronic bronchitis (DC 6600).  38 C.F.R. 
§ 4.97 (2013).  

The General Rating Formula for Interstitial Lung Disease provides the following:

A 100 percent is assigned if the disability requires outpatient oxygen therapy or is manifested by Forced Vital Capacity (FVC) less than 50 percent of predicted, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40 percent of predicted, cor pulmonale, pulmonary hypertension, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 60 percent rating is assigned if the disability is manifested by FVC 50 to 64 percent of predicted, by DLCO (SB) 40 to 55 percent of predicted, or by maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 30 percent rating is assigned if the disability is manifested by FVC 65 to 74 percent of predicted or by DLCO (SB) 56 to 65 percent of predicted.  A 10 percent rating is assigned if the disability is manifested by FVC 75 to 80 percent of predicted or by DLCO (SB) 66 to 80 percent of predicted.  38 C.F.R. § 4.97.

The General Rating Formula for Restrictive Lung Disease provides the following: 

A 100 percent disability rating for findings that show Forced Expiratory Volume at one second (FEV-1) less than 40 percent of predicted value, or; the ratio of FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  A 60 percent disability rating is assigned for FEV-1 of 40- to 55- percent predicted, or; FEV- 1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio-respiratory limit).  A 30 percent disability rating is assigned for FEV-1 of 56- to 70- percent predicted, or; FEV- 1/FVC of 56 to 70 percent or; DLCO (SB) 56- to 65-percent predicted.  A 10 percent disability rating is assigned for FEV-1 of 71- to 80- percent predicted, or; FEV- 1/FVC of 71 to 80 percent or; DLCO (SB) 66- to 80- percent predicted.  38 C.F.R. § 4.97.

Finally, Diagnostic Code 6600, for chronic bronchitis, provides the following:

A 100 percent evaluation is warranted in cases of FEV-1 less than 40 percent of predicted value; FEV-1/FVC of less than 40 percent; DLCO (SB) of less than 40-percent predicted value; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization); episode(s) of acute respiratory failure; or the requirement of outpatient oxygen therapy.  A 60 percent evaluation is in order in cases of FEV-1 of 40-to 55-percent of predicted value; FEV- 1/FVC of 40 to 55 percent; DLCO (SB) of 40-to 55-percent of predicted value; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 30 percent evaluation is assigned in cases of FEV-1 of 56- to 70-percent of predicted value; FEV-1/FVC of 56 to 70 percent; or DLCO (SB) of 56- to 65-percent of predicted value.  A 10 percent evaluation is warranted in cases of FEV-1 of 71- to 80-percent of predicted value; the ratio of FEV-1/FVC of 71 to 80 percent; or DLCO (SB) of 66-to 80-percent of predicted value.  Post-bronchodilator results are to be used unless pre-bronchodilator pulmonary function tests are greater.  38 C.F.R. § 4.97(d)(5).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Increased Rating for Bilateral Apical Infiltrates

The Veteran contends that his breathing has worsened as a result of the service-connected respiratory disability.  See June 2009 claim statement, May 2010 notice of disagreement, and August 2012 Veteran statement.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, the Veteran's respiratory disorder is not shown to be manifested by FVC of 75 to 80 percent predicted and a rating based on FEV-1, FEV-1/FVC, or DLCO (SB) is not warranted.  For the entire rating period on appeal the Veteran's respiratory disability does not more nearly approximate compensable rating under DCs 6600, 6731, or 6845.  38 C.F.R. § 4.97.  The Board finds that the evidence of record does not reflect a change in the severity of a respiratory disorder over the course of the rating period on appeal, and evidence of record does not reflect a discernible increase in the service-connected respiratory disability during the one year period before the claim was filed.  See Hart, 21 Vet. App. 505.  

VA treatment records during the appeal period show that a March 2010 VA X-ray report found that the Veteran had no infiltrates but had some old scarring of the lungs.  A July 2010 PFT report indicated a March 2010 VA study was unacceptable accordingly to the criteria promulgated by the American Thoracic Society, that it had markedly different measurements as compared to the July 2010 study, and that no reliable comparison can be made.  The Veteran underwent VA PFTs in June 2010 and July 2010; however, the Board finds that these two PFTs are inadequate for purposes of rating the lung disability on appeal because the June 2010 PFT report does not include the measurements based on DLCO (SB) and does not include the percentage number for the FVC method and the July 2010 PFT results appear to be internally inconsistent.  Accordingly, the Board finds that the March 2010, June 2010, and July 2010 PFTs are of no probative value for purposes of rating the respiratory disability on appeal.  

In a November 2010 note, a VA pulmonologist stated that the Veteran had chronic obstructive pulmonary disease (COPD) with extensive emphysema, which was due to years of tobacco use; the VA pulmonologist indicated that tuberculosis and histoplasmosis could cause some destroyed lung too.

The Veteran underwent a respiratory diseases VA examination in February 2010 where the Veteran reported that he had smoked at least one pack of cigarettes a day since being a young adult, that he had shortness of breath that woke him at night, and that he had to get up and sit up for the rest of the night.  Upon examination, the Veteran's lung showed markedly depressed breath sounds with some prolongation of the expiratory phase and no rales, wheezes, or rhonchi heard at that time.  A concurrent X-ray showed that the lungs were hyper-aerated and that there was a left apical bullae and a right apical pleural thickening with calcified granuloma of the right upper lung.  PFTs were attempted, but the Veteran was unable to carry them out.  The VA examiner diagnosed apical infiltrates from an unknown cause as well as COPD.  The Board finds this February 2010 VA examination report to be inadequate for purposes of rating the respiratory disability on appeal because it did not include PFT results.

The Veteran underwent a VA examination in April 2011 where he reported smoking a couple of packs of cigarettes per day for about 50 years until about three months before the examination.  The Veteran stated that he had some dyspnea on exertion, and that after walking two or three blocks, he became out of breath.  Otherwise, he felt that his breathing was moderately severe.  The Veteran indicated that he had not had any activity of the pulmonary tuberculosis for decades and that he had some trouble with his breathing at night.  The Veteran denied any current prescription or use of oxygen and indicated that he was incapacitated about once per week due to breathing difficulties, but it was not ordered by a physician as bed rest.  

Upon examination, the VA examiner found that the Veteran's lungs were clear to auscultation with a prolonged expiratory phase and diagnosed the Veteran with mild apical scarring and a few calcified granuloma in the right upper lobe as well as extensive COPD related to tobacco usage.  The VA examiner referred to the November 2010 VA pulmonologist statements and clarified that the VA pulmonologist did not specify whether or not the damage of the Veteran's lung was caused by the Veteran's history of tuberculosis.  The VA examiner opined that the pulmonary changes that could be attributable to the purported tuberculosis decades earlier would be the small calcified granulomas in the right upper lobe and mild apical scarring and that the remaining changes would be attributable to the Veteran's emphysema and COPD.  The VA examiner further stated that the changes attributable to the purported tuberculosis, to include bilateral apical infiltrates, are minimal and minor and are less likely than not to contribute in any significant degree to the Veteran's current subjective and objective findings.  

The Veteran underwent another VA examination in November 2011.  The VA examiner diagnosed the Veteran with bilateral apical infiltrates with inactive pulmonary tuberculosis and found that the Veteran had chronic mild bilateral apical scarring with no active infiltrates on current chest X-rays.  A PFT was not performed and the VA examiner opined that a PFT is not warranted because the Veteran's service-connected respiratory disorder had been in remission since 1971 with no evidence of active recurrent infection and that the Veteran's subjective complaints are related only to the non-service-connected COPD and emphysema resulting from chronic tobacco usage and not to the service-connected residuals of bilateral apical infiltrates.  Exercise capacity testing was not performed. 

The Veteran underwent another VA examination in August 2012.  The VA examiner diagnosed the Veteran with bilateral apical infiltrates with inactive pulmonary tuberculosis and found that the Veteran had chronic mild bilateral apical scarring with no active infiltrates on current chest X-rays.  A PFT was performed; post-bronchodilator results showed FEV-1 of 81 percent predicted, FVC of 109 percent predicted, FEV-1/FVC of 73 percent, and DLCO (SB) of 37 percent predicted.  In compliance with 38 C.F.R. § 4.96(d)(6), the VA examiner indicated that FVC most accurately reflected the Veteran's current pulmonary function.  The VA examiner explained that emphysema, which is not the result of the Veteran's prior tuberculosis, and his post-tuberculosis apical scarring had little if any effect on his PFTs and is most accurately reflected by his FVC.  Exercise capacity testing was not performed.

Based on the above, the Board finds that the weight of the lay and medical evidence of record demonstrates that a compensable rating for the service-connected respiratory disability is not warranted at any point during the appeal period.  Multiple VA examiners found that the Veteran's current respiratory disability, to include subjective and objective findings, is most likely attributable to the Veteran's long history of smoking and COPD and not to the service-connected residuals of bilateral apical infiltrates resulting from contracting tuberculosis in 1970 to 1971.  See October 2010 VA pulmonology note, April 2011 VA examination report, and November 2011 VA examination report.  Furthermore, the August 2012 PFT indicated that FVC most accurately reflected the level of the Veteran's current respiratory disability because his post-tuberculosis apical scarring had little if any effect on his PFTs.  38 C.F.R. § 4.96.  The August 2012 PFT showed FVC of 109 percent predicted, which is consistent with a noncompensable rating under DC 6731, General Rating Formula for Interstitial Lung Disease.  38 C.F.R. 
§ 4.97.  In order to warrant a disability rating of 10 percent under DC 6731, FVC has to be at 75 to 80 percent predicted.  Id. 

The Board has considered assigning a compensable rating based on the August 2012 FEV-1, FEV-1/FVC, or DLCO (SB) results; however, because the August 2012 VA examiner specifically found that the FVC method most accurately reflected the Veteran's current level of the respiratory disability, the Board finds that the FVC result of the August 2012 PFT is more probative than the FEV-1, FEV-1/FVC, or DLCO (SB) results.  See 38 C.F.R. § 4.96.  Therefore, a compensable disability rating is not warranted under DC 6600 (chronic bronchitis) or DC 6845 (General Rating Formula for Restrictive Lung Disease) because these two diagnostic codes do not provide for ratings based on the FVC method.    Accordingly, the Board finds that a compensable rating is not warranted for the Veteran's service connected respiratory disability during the entire appeal period.

The Board acknowledges that it is precluded from differentiating between the symptomology attributable to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, however, the medical evidence of record differentiates between the Veteran's service-connected bilateral apical infiltrates and his non-service-connected COPD and history of smoking.  As explained above, the June 2011, November 2011, and August 2012 VA examiners all opined that the Veteran's pulmonary symptoms attributable to the service-connected respiratory disability are minimal and attributed the current respiratory problems to emphysema resulting from a history of COPD and heavy tobacco usage, which are both not service connected.  Furthermore, while noting that the Veteran's respiratory disability warrants a higher rating, the Veteran's representative recognized that the Veteran's respiratory disability had a minimal impact on the Veteran's pulmonary function.  See June 2011 representative statement.  Therefore, because the Veteran's respiratory disability symptoms have been attributed to non-service-connected disabilities, as explained by the June 2011, November 2011, and August 2012 VA medical opinions, the Board may not use the stated symptoms in determining the current severity of the Veteran's service-connected respiratory disability as to do so would violate the rule against pyramiding.  See Mittleider, supra; 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating is to be avoided).

Finally, the Board has considered the Veteran's statements of worsening breathing, especially with physical exertion and the fact that his doctor informed him that he is borderline in terms of requiring daily oxygen treatment.  See July 2012 Veteran statement.  However, as explained above, the weight of the lay and medical evidence of record demonstrates that these symptoms resulted from the Veteran's history of COPD and tobacco, which are not service-connected, and that symptoms of the service-connected respiratory disability are minimal.  

For these reasons, the Board finds that the Veteran's respiratory disability has not been manifested by symptomatology more nearly approximating the criteria for a compensable rating under DC 6731 for the entire appeal period.  Because the preponderance of the evidence is against a compensable rating for the service-connected respiratory disability, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's respiratory disability is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including DC 6731, specifically provide for disability ratings for inactive chronic pulmonary tuberculosis based on pulmonary function tests and other factors.  In this case, considering the lay and medical evidence, the Veteran's respiratory disorder is manifested by impaired pulmonary function, the degree of which is demonstrated by pulmonary function testing conducted during the relevant appeal period.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  Moreover, as explained above, three VA examiners have found that the Veteran's subjective respiratory complaints as well as the objective medical evidence show a respiratory disability that primarily resulted from non-service-connected COPD and long history of tobacco and not from the service-connected bilateral apical infiltrates.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the service-connected respiratory disorder, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran, such as difficulty with breathing, particularly with exertion, are specifically contemplated by the criteria discussed above.  While the August 2012 VA examiner noted that the Veteran is limited to sedentary employment due to the respiratory disability, the Board finds that the Veteran's potential unemployability is adequately addressed by the claim for a TDIU, which is raised in conjunction with this increased rating claim under Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence having been submitted, the claim of service connection for a psychiatric disability to include depressive disorder is reopened.

Service connection for an acquired psychiatric disability to include depressive disorder is granted.

A compensable rating for the service-connected bilateral apical infiltrates is denied.



	(CONTINUED ON NEXT PAGE)
REMAND

Entitlement to a TDIU is potentially an element of all increased rating claims.  See Rice, 22 Vet. App. 447.  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record reflects that the Veteran previously claimed entitlement to a TDIU in September 2011, provided evidence that he was only limited to sedentary work, and was denied a TDIU in April 2012.  In August 2012, the VA examiner concluded that the Veteran's tuberculosis condition limited his work to sedentary employment only.  The record reflects that the Veteran was previously employed as a janitor, a truck driver, and as a security guard.  The August 2012 PTSD examiner noted that the Veteran had not maintained gainful employment since approximately 2008.  Taking Rice into consideration, the Board is construing these statements and evidence to be a new claim for a TDIU.  However, further development is necessary prior to analyzing this TDIU claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with the raised claim for a TDIU.  In addition, in this decision, the Board has granted the Veteran's claim for service connection for a psychiatric disability and the AOJ has not yet assigned a rating for the psychiatric disability.  Moreover, a VA opinion is necessary to determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to his service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Additionally, any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained.  Therefore, on remand, after providing appropriate notice to the Veteran, such records should be obtained and a clinical opinion should be afforded.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with the appropriate VCAA notice relating to a claim for a TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish entitlement to a TDIU.

2. Thereafter, afford the Veteran an appropriate VA examination to be conducted, if possible, by a vocational rehabilitation or similar specialist for an examination and opinion regarding the Veteran's employability.  

The examiner should obtain from the Veteran full and current employment history and provide an opinion as to the effect of the Veteran's service-connected disabilities on the ability to secure (obtain) and follow (maintain) substantially gainful employment.  The examiner should also review the relevant evidence in the claims folder, to include any prior VA medical examinations in the course of rendering any opinion. Thereafter, the examiner should offer the following opinions:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities renders him unable to secure (obtain) or follow (maintain) substantially gainful employment?

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider her age or the effect of any non-service-connected disabilities.  

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. Thereafter, the claim for a TDIU should be adjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


